          Case 5:17-cv-00072-BLF Document 593 Filed 04/29/20 Page 1 of 2




 1   DUANE MORRIS LLP                                 DUANE MORRIS LLP
     Nicole E. Grigg (CA SBN 307733)                  L. Norwood Jameson (GA SBN 003970)
 2   negrigg@duanemorris.com                          Admitted Pro Hac Vice
     D. Stuart Bartow (CA SBN 233107)                 wjameson@duanemorris.com
 3   dsbartow@duanemorris.com                         Matthew C. Gaudet (GA SBN 287789)
     2475 Hanover Street                              Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                         mcgaudet@duanemorris.com
     Telephone: 650.847.4146                          David C. Dotson (GA SBN 138040)
 5   Facsimile: 650.847.4151                          Admitted Pro Hac Vice
                                                      dcdotson@duanemorris.com
 6                                                    John R. Gibson (GA SBN 454507)
     DUANE MORRIS LLP                                 Admitted Pro Hac Vice
 7   Joseph A. Powers (PA SBN 84590)                  jrgibson@duanemorris.com
     Admitted Pro Hac Vice                            Jennifer H. Forte (GA SBN 940650)
 8   japowers@duanemorris.com                         Admitted Pro Hac Vice
     Jarrad M. Gunther (PA SBN 207038)                jhforte@duanemorris.com
 9   Admitted Pro Hac Vice                            Alice E. Snedeker
     jmgunther@duanemorris.com                        Admitted Pro Hac Vice
10   30 South 17th Street                             aesnedeker@duanemorris.com
     Philadelphia, PA 19103                           1075 Peachtree NE, Suite 2000
11   Telephone: 215.979.1000                          Atlanta, GA 30309
     Facsimile: 215.979.1020                          Telephone: 404.253.6900
12                                                    Facsimile: 404.253.6901
     Attorneys for Defendant
13   CISCO SYSTEMS, INC.

14                               UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17   FINJAN, INC., a Delaware Corporation,             Case No.: 5:17-cv-00072-BLF-SVK

18                        Plaintiff,                   DEFENDANT CISCO SYSTEMS,
                                                       INC.’S NOTICE OF INTENT TO
19                                                     REQUEST REDACTION
           v.
20
     CISCO SYSTEMS, INC., a California
21   Corporation,
22                        Defendant.
23

24

25

26

27

28


                DEFENDANT CISCO SYSTEMS, INC.’S NOTICE OF INTENT TO REQUEST REDACTION
          Case 5:17-cv-00072-BLF Document 593 Filed 04/29/20 Page 2 of 2




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          Pursuant to Dkt. No. 560, Defendant Cisco Systems Inc. (“Cisco”) hereby gives notice of

 3   intent to request redaction of the Transcript of Proceedings held on April 21, 2020 before Judge

 4   Susan Van Keulen as it contains Cisco’s confidential technical information.

 5
      Dated: April 29, 2020                            DUANE MORRIS LLP
 6

 7                                                     /s/ Nicole E. Grigg
                                                       Nicole E. Grigg
 8                                                     D. Stuart Bartow
                                                       L. Norwood Jameson (admitted pro hac vice)
 9                                                     Matthew C. Gaudet (admitted pro hac vice)
                                                       David C. Dotson (admitted pro hac vice)
10                                                     John R. Gibson (admitted pro hac vice)
                                                       Jennifer H. Forte (admitted pro hac vice)
11                                                     Joseph A. Powers (admitted pro hac vice)
                                                       Jarrad M. Gunther (admitted pro hac vice)
12
                                                       Attorneys for Defendant
13
                                                       CISCO SYSTEMS, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      1
               DEFENDANT CISCO SYSTEMS, INC.’S NOTICE OF INTENT TO REQUEST REDACTION
